DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. 101 rejection of claims 7 and 8 have been considered and found persuasive due to amendments, and the rejection has been withdrawn.
Applicant's arguments with respect to 35 U.S.C. 102 rejection of claims 1 and 5-8 have been considered and found persuasive due to Applicant’s amendments that include allowable subject matter, and the rejection has been withdrawn. See detailed reason for allowance below. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Yamagishi et al. (WO 2019044401 A1) in view of Jonghoon et al. (KR 20200015154): Yamagishi teaches an acoustic model learning device for obtaining an acoustic model used to synthesize voice signals with intonation, comprising ([pgs. 3 & 11] a device for outputting a synthesized speech of an unknown speaker corresponding to an input text by using an acoustic model of multiple speakers represented by a deep neural network): a first learning unit that learns the acoustic model to estimate a plurality of synthetic acoustic feature values using a voice determination model ([pgs. 3 & 11] generating a synthesized acoustic features using deep neural network) and 
a speaker determination model based on a plurality of acoustic feature values of a plurality of speakers, a plurality of language feature values corresponding to the plurality of acoustic feature values and a plurality of speaker data items; a second learning unit that learns the voice determination model to determine whether the synthetic acoustic feature value is a predetermined acoustic feature value or not based on the plurality of acoustic feature values and the plurality of synthetic acoustic feature values; and a third learning unit that learns the speaker determination model to determine whether the speaker of the synthetic acoustic feature value is a predetermined speaker or not based on the plurality of acoustic feature values and the plurality of synthetic acoustic feature values ([pgs. 3 & 11] the synthesis part 200 uses the multi-speaker acoustic model (DNN) 230 to determine the unknown corresponding to the input text according to the input speaker information of the unknown speaker; it functions as a speech synthesizer that changes the speaker's synthesized speech; the text analysis unit 210 generates the language feature of the input text by analyzing the input text; the linguistic feature quantities of the input text generated by the text analysis unit 210 are input to the synthetic acoustic feature quantity generation unit 220; the speaker information of the unknown speaker is input to the synthetic acoustic feature quantity generation unit 220; the input speaker information of the unknown speaker includes a speaker code representing, in probability, the similarity between the distribution of the acoustic feature of the unknown speaker and the distribution of the acoustic features of each of the plurality of known speakers  (determining whether the speaker is a predetermined speaker or not); the input speaker information of the unknown speaker is estimated; the synthetic acoustic feature quantity generation unit 220 generates a synthetic acoustic feature quantity of the unknown speaker based on the input language feature quantity of the text and the input speaker information of the unknown speaker; the learning of the multi-speaker acoustic model (DNN) 230 includes learning of speaker information of the known speaker and/or learning of acoustic features of the known speaker).
Jonghoon (KR 20200015154) teaches the voice determination model determining whether a given acoustic feature value is a natural acoustic feature value or a synthetic acoustic feature value ([Description] the processor 190 may determine whether the corresponding voice is a synthesized voice or a real voice using the obtained vocoder characteristic of the voice).
The difference between the prior art and the claimed invention is that Yamagishi nor Jonghoon explicitly teach a plurality of speaker data items indicating to which speakers the respective natural acoustic feature values correspond, the voice determination model determining whether a given acoustic feature value is a natural acoustic feature value or a synthetic acoustic feature value and the speaker determination model determining whether a speaker of the given acoustic feature value is any or none of the plurality of speakers.
Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Yamagishi and Jonghoon to include a plurality of speaker data items indicating to which speakers the respective natural acoustic feature values correspond, the voice determination model determining whether a given acoustic feature value is a natural acoustic feature value or a synthetic acoustic feature value and the speaker determination model determining whether a speaker of the given acoustic feature value is any or none of the plurality of speakers. Therefore, the claimed invention is deemed novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689. The examiner can normally be reached Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656